Case: 3:20-cv-00265-WHR-MRM Doc #: 4 Filed: 08/31/20 Page: 1 of 2 PAGEID #: 24

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

TYREZ BOYD,
Petitioner,

Vv. Case No. 3:20-cv-265
WARDEN, Lebanon Correctional . JUDGE WALTER H. RICE
Institution,

Respondent.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #3);
DISMISSING PETITION FOR WRIT OF HABEAS CORPUS (DOC. #1)
WITH PREJUDICE; DENYING CERTIFICATE OF APPEALABILITY
AND LEAVE TO APPEAL /N FORMA PAUPERIS; JUDGMENT TO
ENTER IN FAVOR OF RESPONDENT AND AGAINST PETITIONER;
TERMINATION ENTRY

 

Based on the reasoning and citations of authority set forth by United States
Magistrate Judge Michael R. Merz in his Report and Recommendations, Doc. #3,
as well as upon a thorough de novo review of this Court’s file and the applicable
law, the Court ADOPTS said judicial filing in its entirety. Although Petitioner was
advised of his right to file Objections to the Report and Recommendations, and of
the consequences of failing to do so, no Objections have been filed within the time
allotted.

The Court DISMISSES WITH PREJUDICE the Petition for Writ of Habeas

Corpus, Doc. #1.
Case: 3:20-cv-00265-WHR-MRM Doc #: 4 Filed: 08/31/20 Page: 2 of 2 PAGEID #: 25

Given that Petitioner has not made a substantial showing of the denial of a
constitutional right and, further, that the Court’s decision herein would not be
debatable among reasonable jurists, and because any appeal from this Court’s
decision would be objectively frivolous, Petitioner is denied a certificate of
appealability, and is denied leave to appeal in forma pauperis.

Judgment will be entered in favor of Respondent and against Petitioner.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

Leline we. <a,

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Date: August 31, 2020

 
